DETAILED ACTION

Response to Amendment
The Amendment filed 09/16/2021 has been entered.  Claims 1-8 remain pending in the application.  Claims 9-10 have been canceled.  New claim 11 has been added.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP § 2173.05(d).  Claims 2-8 and 11 are rejected due to their dependence on rejected claim 1.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibson et al. (US 20180304359 A1), as evidenced by Polymer Properties Database, Glass Transition Temperatures, available at https://polymerdatabase.com/polymer%20physics/Polymer%20Tg.html, last accessed 06/16/2021, copyright 2015 (“GTT”).  
Regarding claims 1 and 7, Gibson teaches “any system or combination of systems useful for converting a green part formed into a desired net shape from a metal injection molding build material” (which reads upon “a powder injection molding feedstock comprising”, as recited in the instant claim; paragraph [0042]).  Gibson teaches that “the resin 504 can include particles suspended in a plurality of binders, which can include a first binder and a second binder different from the first binder and in a mixture with the first binder” (which reads upon “powder particles; a main binder; and a secondary binder, the secondary binder coats the powder particles, and the main binder coats the secondary binder and the powder particles”, as recited in the instant claim; paragraph [0007]; suspended reads on the particles being coated in both binders).  Gibson teaches that “the first binder can have sufficient strength to support a green part formed from the resin 504 and, additionally or alternatively, can be extractable (e.g., through a first debinding process) from the three-dimensional object 502 to leave behind the crosslinked and/or polymerized second binder and the metal particles suspended in the second binder” (which reads upon “the secondary binder coats the powder particles”, as recited in the instant claim; paragraph [0139]).  Gibson teaches that “the resin 504 can include ethylene vinyl acetate, a slip agent (e.g., stearic acid), and/or a compatibilizer (e.g., metal stearate (e.g., zinc stearate), stearic acid, or a combination thereof)” (which reads upon “an auxiliary agent, the auxiliary agent dispersed in the main binder, wherein the auxiliary agent is flow modifier, compatibility agent, or any combination thereof”, as recited in the instant claim; paragraph [0162]; stearic acid reads on a carboxylic acid type compatibility agent).  Gibson teaches that “in an exemplary formulation, the first binder can include polyethylene glycol and the second binder can include poly(methyl methacrylate)” (which reads upon “wherein a glass-transition temperature of the secondary binder is greater than a glass-transition temperature of the main binder”, as recited in instant claim 1; which reads upon “wherein the secondary binder is polymethyl methacrylate or polycarbonate”, as recited in instant claim 7; paragraph [0163]; the glass transition temperature of polyethylene glycol (PEG) is 207K; the glass transition temperature of poly(methyl methacrylate) (PMMA) is 378K, GTT).  
Regarding claims 2-3, Gibson teaches the feedstock of claim 1 as stated above.  Gibson teaches “high metal loading (e.g., preferably >60% by volume or more” (paragraph [0074]; 60% metal powder particles and about 40% binders).    
Regarding claim 4, Gibson teaches the feedstock of claim 1 as stated above.  Gibson teaches that “for example, polyethylene glycol can be about 40-90 percent of the combined weight of the first binder and the second binder and poly(methyl methacrylate) can be about 10-60 percent of the combined weight of the first binder and the second binder” (paragraph [0163]; PEG is the first binder; PMMA is the second binder and can be about 10%).  
Regarding claim 5, Gibson teaches the feedstock of claim 1 as stated above.  Gibson teaches that “the sinterable powder of the build material may include a metallic powder containing any metal(s), metal alloy(s), or combination of the foregoing suitable for sintering” (paragraph [0172]).  
Regarding claim 6, Gibson teaches the feedstock of claim 1 as stated above.  Gibson teaches that “the sinterable powdered material may, for example, have a distribution of particle sizes with a mean diameter of between two and fifty microns, such as about six microns, about ten microns, or any other suitable diameter” (paragraph [0172]; a micron is a micrometer).  
Regarding claim 8, Gibson teaches the feedstock of claim 1 as stated above.  Gibson teaches that “the first binder can include, for example, one or more of the following: paraffin wax, carnauba wax” (paragraph [0162]).  
Regarding claim 11, Gibson teaches the feedstock of claim 1 as stated above.  Gibson teaches that “a wide range of metallic powders may usefully be employed” (paragraph [0077]).  Gibson teaches that “powders using stainless steel, titanium, titanium alloys, high-nickel alloys, nickel copper alloys, magnetic alloys, and the like are commercially available in MIM materials and suitable for sintering” (paragraph [0077]).  Gibson teaches “iron, nickel, uranium, and beryllium submicrometer powders” (paragraph [0077]).  

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.  Applicant argues that Applicant has amended claim 1 (remarks, page 4).  Applicant argues that referring to paragraph [0162] of Gibson, the resin 504 can include ethylene vinyl acetate, a slip agent (e.g., stearic acid), and/or a compatibilizer (e.g., metal stearate (e.g., zinc stearate), stearic acid, or a combination thereof) (remarks, page 4).  Applicant further argues that Gibson does not disclose the features in amended claim 1 (remarks, page 4).  This is not found convincing because stearic acid, disclosed by Gibson, is a synonym for carboxylic acid, as claimed.  See Ash, Handbook of Rheology Modifiers, Synapse Information Resources, 2006, pp.1201 and 1735.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733